Citation Nr: 0824401	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  05-08 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss of the 
right ear.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel




INTRODUCTION

The veteran had active service from September 1962 until June 
1985.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2003 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

The appeal initially included claims for service connection 
for hypertension and hearing loss of the left ear.  
Concerning the claim for hearing loss of the left ear, the RO 
granted service connection for this claim in a November 2006 
rating decision. Because the appellant has not filed a notice 
of disagreement pertaining to this rating determination, it 
is not before the Board for appellate review. See 38 U.S.C.A. 
§ 7105(a); see Godfrey v. Brown, 7 Vet. App. 398, 408-10 
(1995)(Pursuant to 38 U.S.C. § 7105, a Notice of Disagreement 
initiates appellate review in the VA administrative 
adjudication process; and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
(VA Form 1-9 Appeal) after an SOC is issued by VA).  

Concerning the claim for service connection for hypertension, 
the Board notes that in the veteran's March 2005 VA Form 9 
(Appeal to Board of Veterans' Appeals) the veteran limited 
his appeal to the issues of service connection for hearing 
loss of the right ear and tinnitus. As such, the claim for 
service connection for hypertension is considered withdrawn 
and is not presently before the Board.


FINDINGS OF FACT

1.  The veteran is not shown to have a currently diagnosed 
hearing loss of the right ear in accordance with 38 C.F.R. 
§ 3.385.

2.  Tinnitus was incurred in or aggravated by active service.



CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for 
sensorineural hearing loss of the right ear have not been 
met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 
3.385 (2007).

2.  The criteria for a grant of service connection for 
tinnitus have been approximated. 38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran dated in February 2003, April 2003, and 
June 2004 that fully addressed all notice elements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In this 
case, although the notice provided did not address either the 
rating criteria or effective date provisions that are 
pertinent to the veteran's claim, such error was harmless 
given that service connection is being denied for hearing 
loss of the right ear and hence no rating or effective date 
will be assigned with respect to this claimed condition.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  With 
respect to the grant of service connection for tinnitus, the 
agency of original jurisdiction will be responsible for 
addressing any VCAA notice defect with respect to the rating 
and effective date elements when effectuating the award.  
Therefore, the Board finds that the veteran has not been 
prejudiced in the Board's favorable adjudication of this 
claim.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
treatment records, VA outpatient treatment records and 
private medical records.  The veteran submitted private 
medical records and copies of VA outpatient treatment records 
in support of his claim.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained. In 
fact, in May 2006, the veteran informed the RO he had no 
additional evidence to submit.   Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Merits of the Claims

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for certain chronic 
diseases, such as sensorineural hearing loss, when such 
disease is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1133, 1137; 38 C.F.R. §§ 3.307, 3.309.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that a disease was incurred in 
service. 38 C.F.R. § 3.303(d).  Generally, to prove service 
connection, the record must contain: (1) medical evidence of 
a current disability, (2) medical evidence, or in certain 
circumstances, lay testimony of an inservice incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the inservice 
disease or injury. Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).


Hearing Loss of the Right Ear

Hearing loss disability claims are governed by 38 C.F.R. 
§ 3.385. This regulation provides hearing loss is a 
disability when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 
40 decibels (dB) or greater. 38 C.F.R. § 3.385. 
Alternatively, a hearing loss disability can be established 
by auditory thresholds for at least three of those 
frequencies at 26 decibels or greater or by speech 
recognition scores under the Maryland CNC Test at less than 
94 percent. 38 C.F.R. § 3.385.

For the claim of service connection for hearing loss of the 
right ear, the Board does not reach the question of whether 
there is an inservice incurrence or a medical nexus as 
evidence of record illustrates the veteran does not meet the 
criteria for a current hearing loss disability. 

A January 2004 VA audiology consultation reported the 
following findings in puretone thresholds, in decibels:
 



HERTZ



1000
2000
3000
4000
Average
RIGHT
10
15
15
30
17.5

At that time, the veteran's speech recognition score of the 
right ear was 100 percent.  

The veteran underwent a VA examination in April 2005 to 
assess the presence and severity of any disability.  This 
examination reflected the following findings in puretone 
thresholds, in decibels:
 



HERTZ



1000
2000
3000
4000
Average
RIGHT
10
20
20
30
20

The veteran's speech recognition score of the right ear was 
96 percent.  

In sum, although there was a hearing threshold of 30 decibels 
at the 4000 hertz frequency of the right ear, no other 
frequencies demonstrated findings above 26 decibels.  Thus, 
the veteran did not have auditory thresholds above 26 
decibels in 3 or more frequencies of the right ear.  Nor was 
there any evidence of auditory thresholds above 40 decibels 
in any frequency of the right ear or a speech recognition 
score under the 94 percent threshold.  As such, the veteran 
did not meet the criteria of 38 C.F.R. § 3.385.

A threshold requirement for the granting of service 
connection is evidence of a current disability. In the 
absence of evidence of a current disability there can be no 
valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  While the veteran may posit that he has a current 
hearing loss disability that is attributable to military 
service, he is not shown to have the requisite competence to 
render such an opinion - especially one involving the 
evaluation of numeric test data resulting from clinical 
testing and applied to VA's regulations. See Lendenmann v. 
Principi, 3 Vet. App. 345 (1992); Cromley v. Brown, 7 Vet. 
App. 376 (1995); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Therefore, without evidence of a current right ear hearing 
loss disability as defined by 38 C.F.R. § 3.385, the 
preponderance of the evidence is against the veteran's claim.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt rule does not apply.  
38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Tinnitus

The veteran seeks service connection for tinnitus from 
exposure to noise as a naval aviator.  

The VA examination and private medical records confirmed a 
diagnosis of tinnitus.  The remaining question, therefore, is 
whether there is evidence of an inservice occurrence of an 
injury or disease and medical evidence of a nexus or 
relationship between the current disability and the inservice 
disease or injury.

Service medical records fail to reflect complaints treatment 
or diagnoses of tinnitus.  In fact, the veteran denied a 
history of ear trouble and ringing in the ears on reports of 
medical history and physical examination questionnaires dated 
in July 1970, June 1976, August 1978, August 1979, October 
1980, September 1981, July 1982, August 1983, June 1984 and 
June 1985.  Similarly, the June 1985 examination performed in 
connection with the veteran's retirement from service 
described the ears as normal and did not note any significant 
defects or diagnoses.   

The veteran, however, does not contend he treated for the 
condition during service but rather indicates the tinnitus 
was caused by his exposure to noise during service as a Navy 
aviation officer.  In the present case, the veteran has not 
specifically alleged he served in combat, nor is there any 
evidence of such service. 38 U.S.C.A. § 1154(b).  Although 
the veteran does not have evidence documenting service in 
combat, the record reflects the veteran served in the Navy as 
a naval aviator for over 20 years, including a tour of duty 
in Vietnam.  Furthermore, the veteran is competent to 
describe noises he heard during service. Barr v. Nicholson, 
21 Vet. App. 303 (2007); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Board finds the veteran's testimony to be 
credible as there are no conflicting statements in the record 
nor is there any evidence suggesting the veteran was 
mistaken.  See Buchanan v. Nicolson, 451 F.3d 1331 (Fed.Cir. 
2006).  Therefore, giving the veteran the benefit of the 
doubt, the account of acoustic trauma from planes and service 
on the flight deck will be accepted as the inservice 
incurrence. 

The remaining element is competent medical evidence of a 
nexus.  By "competent medical evidence" is meant in part 
that which is provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In January 2004, the veteran was seen at the VA for 
complaints of difficulty understanding speech and constant 
tinnitus of both ears.  He indicated it was worse in the left 
ear and explained the condition had worsened over the past 3 
years.  He denied recent middle ear problems or surgeries.  
He reported exposure to aircraft noise while in the Navy.  
The diagnosis was mild-moderate high frequency hearing loss 
with excellent word recognition.  An April 2004 addendum to 
the consultation indicated the veteran sent his military 
discharge papers and requested an opinion as to the etiology 
of the conditions.  The physician indicated that based upon 
the binaural sensorineural hearing loss and report of 
tinnitus and a review of discharge papers it was as likely as 
not that the conditions were related to active duty service 
in the Navy.  

The veteran underwent a VA examination in April 2005.  During 
this examination he described noise exposure from aircraft 
during the Navy and denied any significant noise exposure 
from occupational or recreational activities after his 
separation form service.  He explained his tinnitus began 4 
years ago and described it as constant and bilateral.  He 
indicated he had consulted a private physician 4 years ago.  
The private physician performed x-rays which did not show any 
lesions.  He explained he was separated form service in 1985.  
The examiner indicated it was therefore more likely than not 
the current tinnitus was not related to noise trauma during 
service.  

The veteran also submitted a statement in February 2007 in 
which he explained his tinnitus began around 1986, 
approximately a year and a half after he retired from the 
Navy.  He indicated it was very mild at that point and he was 
able to ignore it.  The veteran reported that around 2001 the 
tinnitus became severe and described it as a constant loud 
ringing noise in both ears.  He related that he felt his long 
career as a Naval aviator with 4300 flight hours and tours on 
the Flight Deck caused his condition.  

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim.  
However, under the "benefit-of-the-doubt" rule, where there 
exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  Specifically, there are conflicting but 
conclusory medical opinions and a statement by the veteran 
alleging continuous ringing in the ears beginning 
approximately a year and a half after service.  Thus, the 
Board finds a state of relative equipoise has been reached in 
this case, and the benefit of the doubt rule will therefore 
be applied.  Accordingly, service connection for tinnitus is 
granted. Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown 
v. Brown, 5 Vet. App. 413, 421 (1993).


ORDER

Service connection for hearing loss of the right ear is 
denied.

Service connection for tinnitus is granted, subject to the 
laws and regulations governing monetary awards.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


